Case 8:19-cv-00448-VMC-CPT Document 52 Filed 07/12/19 Page 1 of 3 PageID 431



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

U.S. SECURITIES AND EXCHANGE    :
COMMISSION,                     :
                                :                     CASE NO.: 8:19-cv-448-VMC-CPT
                                :
                 Plaintiff,     :
                                :
            v.                  :
                                :
                                :
SPARTAN SECURITIES GROUP, LTD., :
ISLAND CAPITAL MANAGEMENT,      :
CARL E. DILLEY,                 :
MICAH J. ELDRED and             :
DAVID D. LOPEZ                  :
                                :
                 Defendants.    :

      UNOPPOSED MOTION FOR ADMISSION PRO HAC VICE AND WRITTEN
                  DESIGNATION AND CONSENT TO ACT

       Pursuant to Rule 2.02, Local Rules, of the United States District Court, Middle District of

Florida, Defendants, by and through their undersigned attorneys, move this Court for an order

allowing Caleb Kruckenberg, New Civil Liberties Alliance, 1225 19th St NW, Suite 450,

Washington DC, 20036, 202-869-5210, caleb.kruckenberg@ncla.legal, to appear in this Court as

counsel on behalf of all Defendants in this proceeding.

       In support of this Motion, Defendants state:

       1. Caleb Kruckenberg and his law firm have been retained to represent Defendants in

these proceedings.

       2. Mr. Kruckenberg does not make frequent or regular appearances in separate cases to

such a degree as to constitute the maintenance of a regular practice of law in the State of Florida.
Case 8:19-cv-00448-VMC-CPT Document 52 Filed 07/12/19 Page 2 of 3 PageID 432



       3. Mr. Kruckenberg is a member of good standing and admitted to practice before the

following jurisdictions: Pennsylvania, New York, the U.S. District Courts for the Eastern District

of Pennsylvania, District of New Mexico, Northern District of New York and the U.S. Court of

Appeals for the Third and Tenth Circuits. There are no disciplinary proceedings pending against

him as a member of the Bar in any jurisdiction.

       4. Mr. Kruckenberg is familiar with and will be governed by the Local Rules of this

Court, including Rule 2.04 thereof. Mr. Kruckenberg is also familiar with and will abide by the

Code of Professional Responsibility and the other ethical limitations or requirements governing

the professional behavior of members of the Florida Bar.

       5. Mr. Kruckenberg designates Matthew Seth Sarelson, a resident of Florida who is

admitted to practice law as a member of this Court (Florida Bar No: 888281) as the lawyer upon

which all notices and papers may be served and who will be responsible for the progress of this

case in the event of default of Mr. Kruckenberg.

       6. Through his signature, below, Matthew Sarelson hereby consents to such designation.

       7. Pursuant to Rule 2.02(a) of the Local Rules, Matthew Sarelson certifies that Mr.

Kruckenberg has complied with the fee and email registration requirements of Rule 2.01(d).

       8. Mr. Kruckenberg has contacted counsel for the plaintiff about this matter, and Plaintiff

does not oppose the motion.

       9. A Proposed Order is attached hereto as Exhibit “A.”

WHEREFORE, Defendants respectfully request that this Court enter an order admitting Mr.

Kruckenberg to practice before this Court pro hac vice.

                                             Dated: July 12, 2019

                                             Respectfully,
Case 8:19-cv-00448-VMC-CPT Document 52 Filed 07/12/19 Page 3 of 3 PageID 433



                                   /s/ Mathew Sarelson
                                   Mathew Seth Sarelson, Esq.
                                   Matthew Seth Sarelson, P.A.
                                   600 Brickell Avenue, Suite 1715
                                   Miami, Florida 33131
                                   msarelson@kymplaw.com
                                   (305) 330-0690
                                   Local Counsel for All Defendants
